Exhibit 10.4

 

Confidential

 

EXCLUSIVE LICENSE AGREEMENT

 

Between

 

The University of Washington

 

and

 

MICRO VISION, INC.

 

This AGREEMENT is entered into as of the 3rd day of March, 1994 (hereinafter the
“EFFECTIVE DATE” by and between the University of Washington, a public
institution of higher education with offices at Seattle, Washington 98195,
hereinafter referred to as “UW” and MICRO VISION, INC. having a place of
business at 6500 Columbia Center 701 Fifth Avenue Seattle, WA 98104-7003
(hereinafter “MICRO VISION”).

 

Whereas, UW has sole ownership of UW PROPRIETARY MATTER (defined below) deriving
from development of a HALO Display (“HALO”, and further referenced as “UW
INVENTION”, below) and thus is the sole licensor of LICENSED SUBJECT MATTER
(defined below);

 

WHEREAS, UW desires that the HALO be used as soon as possible in the public
interest, and to this end desires to transfer the HALO to a company capable of
commercially exploiting the HALO.

 

WHEREAS, MICRO VISION desires, for the purpose of commercial exploitation, to
acquire a license to certain UW PATENT rights in and to the HALO and to receive
certain TECHNICAL INFORMATION relating to the HALO.

 

NOW, THEREFORE, in consideration of the above and the mutual covenants, terms,
and conditions set forth below, UW and MICRO VISION agree as follows:

 

1.0          Definitions

 

1.1           Terms defined in this Article, and parenthetically defined
elsewhere in this AGREEMENT, shall throughout this AGREEMENT have the meaning
provided. Defined terms may be used in the singular or in the plural, as sense
shall require. Terms defined in this Article and throughout this AGREEMENT will
be printed in capital letters for ease of reference.

 

1.2           “PARTIES” means UW (as the Licensor hereto) and MICRO VISION (as
the Licensee hereto), including AFFILIATES, successors or assigns as permitted
by this AGREEMENT, and “PARTY” means either one of them as the context where
such term is used indicates.

 

1.3           “AFFILIATE” means any corporation, company, new startup company,
or other business entity (including any joint venture, partnership, form of
association or otherwise) and directly or indirectly controlling, controlled by,
or under common control with MICRO VISION; “control” of an entity for purposes
of this definition shall

 

--------------------------------------------------------------------------------


 

mean having the right to direct or to appoint or remove a majority or more of
the members of the board of directors (or their equivalent) or management
(including the president, chairman of the board, or general or managing partner
as applicable) of said entity, by contract, agreement, provisions in the
applicable articles or bylaws, ownership of or holding rights to vote sufficient
numbers of voting shares, securities or other rights entitled to vote for,
appoint, or remove the same, or having such right to so direct or appoint the
same by applicable law.

 

1.4           “This AGREEMENT” means this License Agreement as amended in
writing by the PARTIES from time to time.

 

1.5           “EFFECTIVE DATE” means the date referenced in the Preamble above.
The EFFECTIVE DATE takes effect upon signature of this AGREEMENT by the PARTIES
hereto.

 

1.6           “TECHNICAL INFORMATION” shall mean any technical facts, data, or
advice, written or oral (in the form of information contained in UW PATENTS and
UW PATENT applications, reports, letters, drawings, specifications, testing
procedures, training and operational manuals, bills of materials, photographs
and the like) relating to the HALO and owned or in the possession of UW.

 

1.7           “UW INVENTION” means the “HALO Display” as described and disclosed
in UW’s Office of Technology Transfer (OTT) file #02-94-11.

 

1.8           “UW PATENTS” means all U.S. and foreign utility and design Patents
and Patent applications (including any divisionals, continuations, continuations
in part, reexaminations, extensions, renewals, or reissues thereof), design
registrations, utility models and similar rights and applications therefore as
part of the HALO Display.

 

1.9           “COPYRIGHTS” means all registered and unregistered statutory
copyright rights and applications for registration thereof and all common law
COPYRIGHTS.

 

1.10         “UW PROPRIETARY MATTER” means any combination of COPYRIGHTABLE or
COPYRIGHTED work, UW INVENTIONS, UW PATENTS, and TECHNICAL INFORMATION.

 

1.11         “LICENSED SUBJECT MATTER” shall mean any subject matter, including
but not limited to products and processes, covered in whole or in part by the UW
PROPRIETARY MATTER for the FIELD OF USE specified below and in the TERRITORY in
which said subject matter is made, used, or sold; and any product incorporating
any TECHNICAL INFORMATION.

 

1.12         “FIELD OF USE” shall mean all possible uses for the HALO
technology.

 

1.13         “TERRITORY” shall mean world wide territory.

 

1.14         “CONFIDENTIAL INFORMATION” means confidential information or data
disclosed to a PARTY (the “RECEIVING PARTY”) in connection with HALO by the
other PARTY (or, with respect to MICRO VISION, by its AFFILIATE) (the
“DISCLOSING PARTY”), including without limitation trade secrets, algorithms,
processes, formulae, programming,

 

2

--------------------------------------------------------------------------------


 

TECHNICAL INFORMATION, programming concepts and methods, source code and
accompanying comments and documentation which allow understanding thereof,
product specifications and procedures of operation, and all records, models,
prototypes, other media containing or disclosing such information or data,
except any such information that (i) is already or becomes generally available
to the public free from any confidentiality obligations through no breach of any
confidentiality obligation under this AGREEMENT by the RECEIVING PARTY
(provided, however, that information shall not be deemed generally available to
the public merely because any part of that information is embodied in general
disclosures or because individual features or components, or a combination
thereof, are now or become generally available to the public), (ii) is already
known by the RECEIVING PARTY (or, with respect to MICRO VISION, by its
AFFILIATE), without any confidentiality obligation to the DISCLOSING PARTY,
prior to receipt from the DISCLOSING PARTY, (iii) is independently developed by
the RECEIVING PARTY (or, with respect to MICRO VISION, by its AFFILIATE),
without use of CONFIDENTIAL INFORMATION of the DISCLOSING PARTY, (iv) is
independently disclosed to the RECEIVING PARTY (or, with respect to MICRO
VISION, to its AFFILIATE) by a source other than the DISCLOSING PARTY which
source is under no obligation to maintain the confidentiality thereof (provided
that the RECEIVING PARTY shall not disclose any such information regardless of
the source if the RECEIVNG PARTY knows or has reason to know that such
information should be kept confidential), or (v) is required by a court or
governmental agency to be disclosed to it by the RECEIVING PARTY (or, with
respect to MICRO VISION, by its AFFILIATE) in connection with any proceeding
over which such agency or authority has jurisdiction, provided that the
RECEIVING PARTY (or, with respect to MICRO VISION, its AFFILIATE) shall use its
best efforts to obtain confidential treatment of such information by the court
or agency and shall accompany its disclosure to the court or agency with written
notice of the DISCLOSING PARTY’s proprietary rights therein.

 

2.0          Grant

 

2.1           UW hereby grants to MICRO VISION, and MICRO VISION accepts, an
exclusive license, with the right to sublicense during the term of exclusivity,
to make, use, and sell LICENSED SUBJECT MATTER in the TERRITORY and for the
FIELD OF USE.

 

2.2           The license granted above is subject to a reserved non-exclusive
license in UW and the Washington Technology Center (a state institution
headquartered on the UW Campus) to make, have made, and use products, processes,
or other subject matter covered by UW PROPRIETARY MATTER for non-commercial
research and instructional purposes in all fields of use.

 

3.0          Sublicensing

 

3.1           During the term of exclusivity of the license granted in this
AGREEMENT, MICRO VISION shall have the right to grant sublicenses to UW
PROPRIETARY MATTER in the FIELD OF USE and for the TERRITORY without any
additional compensation due to UW beyond the compensation set forth in Article 7
for the license granted under this AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

3.2           Any and all sublicenses in and to UW PROPRIETARY MATTER granted by
MICRO VISION shall not be subject to prior approval of UW.

 

3.3           MICRO VISION agrees, at the request of UW, to forward to UW a list
of any and all sublicensees pertaining to UW PROPRIETARY MATTER.

 

4.0          TECHNICAL INFORMATION

 

4.1           UW agrees to disclose to MICRO VISION any other TECHNICAL
INFORMATION, whether confidential or non-confidential, not obtained by UW under
conditions of confidentiality to others, in UW’s possession as of the EFFECTIVE
DATE or during the term of this AGREEMENT that in UW’s judgment is necessary or
valuable to the commercial exploitation of LICENSED SUBJECT MATTER.

 

4.2           MICRO VISION agrees to keep any TECHNICAL INFORMATION received
from UW and identified by UW as confidential under conditions of strict secrecy
and to use the same degree of care MICRO VISION would for its own confidential
TECHNICAL INFORMATION, but no less than reasonable care, to protect UW’s
confidential TECHNICAL INFORMATION from disclosure to unauthorized third
parties.

 

5.0          Diligence

 

5.1           MICRO VISION, during the term of this AGREEMENT, shall utilize its
best efforts in proceeding with the development, manufacture, sale, and other
commercial exploitation of UW PROPRIETARY MATTER, and in creating a supply and
demand for LICENSED SUBJECT MATTER.

 

6.0          INVENTIONS, Patent Prosecution and Cost Recovery

 

6.1           MICRO VISION shall pay all reasonable costs associated with the
filing and prosecution of any UW PATENT application which it has properly
requested UW to make. MICRO VISION agrees to pay invoices for such fees and
costs submitted by UW within sixty (60) days of receipt of any such invoice from
UW.

 

6.2           MICRO VISION hereby requests UW, pursuant to Paragraph 6.1 of this
Agreement, to proceed with drafting and filing a patent application for the HALO
Display. UW hereby agrees to take diligent efforts to file such a patent
application within Six (6) months from the EFFECTIVE DATE hereof.

 

6.3           UW, in consultation with MICRO VISION, shall have the overall
control of the selection of counsel, preparation, filing, prosecution and
maintenance, of any applications for UW PATENTS or COPYRIGHT registrations for
UW PROPRIETARY MATTERS, and examinations thereof, of any validity, opposition or
re-examination proceedings related thereto, and of the settlement or disposition
of all matters related thereto (including the renewal, defense or assertion
thereof); UW shall have no liability or obligation to MICRO VISION with respect
to its exercise of discretion or handling of such matters, except to make such
reports and respond to MICRO VISION’S comments or requests, as may be
appropriate. UW and Micro Vision agree to meet and confer prior

 

4

--------------------------------------------------------------------------------


 

to the selection of any invention disclosure, filing of new patents or other
material patenting decisions.

 

6.4           UW shall keep MICRO VISION informed of the status of any and all
UW PATENTS and UW PATENT applications comprising UW’S PATENTS, and shall provide
MICRO VISION with the opportunity to advise UW on courses of action respecting
the filing of UW PATENT applications relating to the UW INVENTION, prosecution
of UW PATENT applications, and management of UW PATENTS.

 

6.5           In the event that MICRO VISION determines that it does not desire
to reimburse UW, or fails for any reason to reimburse UW for UW PATENT fees
incurred under Paragraph 6.1 above, it will promptly notify UW of its decision
and UW shall thereafter have the sole and exclusive right to file and/or
maintain any such UW PATENT and/or UW PATENT application, either foreign or
domestic, at its own expense; and, any UW PATENT issued or issuing therefrom
shall not be included among THE LICENSED SUBJECT MATTER. MICRO VISION and UW
agree to cooperate in filing UW PATENT applications in UW’s name on any such UW
INVENTION and/or improvement where MICRO VISION declines to proceed in its own
name and at its own expense.

 

7.0        Licensing Fees

 

7.1           In consideration for the grant of this License, MICRO VISION
agrees to pay to UW a non-refundable license issue fee of Twenty Five Thousand
Dollars ($25,000) due and payable as of the EFFECTIVE DATE.

 

7.2           In further consideration for the grant of this License, MICRO
VISION agrees to pay the following non-refundable payments of cash and equity in
MICRO VISION, based upon patent milestone dates of the items recited below:

 

a.            On filing a, or, if there is more than one, on filing the first
HALO Display patent application, MICRO VISION agrees to pay to UW Seventy Five
Thousand Dollars ($75,000) and grant equity to UW of One Hundred Thousand
(100,000) shares of stock in MICRO VISION. MICRO VISION’S obligation under this
Paragraph 7.2 (a) extends only to the first such HALO Display patent application
to be filed, even though multiple applications may be filed. MICRO VISION agrees
to issue the stock in the name of UW and in the name of the inventor of HALO as
follows:

 

UW

 

Twenty Thousand Shares (20,000)

Thomas A. Furness III

 

Eighty Thousand Shares (80,000)

 

b.           On issuance of a, or, if there is more than, the first to issue
HALO Display patent application, MICRO VISION agrees to pay One Hundred Thousand
Dollars ($100,000) and grant equity of Two Hundred Thousand shares of stock in
MICRO VISION. MICRO VISION’S obligation under this Paragraph 7.2 (b) extends
only to the first such HALO Display patent application to be issued, even though
multiple applications may be issued. MICRO VISION agrees to issue the stock in
the name of UW and in the name of the inventor of HALO as follows:

 

5

--------------------------------------------------------------------------------


 

UW

 

Forty Thousand Shares (40,000)

Thomas A. Furness III

 

One Hundred Sixty Thousand Shares (160,000)

 

7.3           All payments required under this AGREEMENT shall be made in U.S.
dollars by check or money order payable to the University of Washington, and
delivered to UW as specified in this AGREEMENT; or, if so directed in writing by
UW, in such currency, form, and to such account as UW may designate.

 

8.0        Term and Termination of Exclusivity

 

8.1           The term for the exclusive license to UW PROPRIETARY MATTER shall
extend from the EFFECTIVE DATE of this AGREEMENT to thirty (30) days written
notice by UW for cause. Cause shall only exist if MICRO VISION fails to pay
licensing fees identified in Paragraph 7 above or fails to reimburse for patent
prosecution costs as identified in Paragraph 6 above. UW’s option to terminate
exclusivity shall be in addition to any and all other legal remedies which UW
may have for the enforcement of any and all terms hereof, and does not in any
way limit any other legal remedy UW may have.

 

8.2           Upon expiration or termination of exclusivity:

 

a)                                      the license granted herein shall become
non-exclusive and shall remain in effect for the duration of this AGREEMENT;

 

b)                                     MICRO VISION shall have no further right
to grant sublicenses;

 

c)                                      MICRO VISION shall no longer have first
right to bring suit for infringement of UW PROPRIETARY MATTER; and

 

d)                                     MICRO VISION shall have no further
obligation to reimburse UW for any fees or costs incurred by UW after expiration
or termination of exclusivity and related to UW PROPRIETARY MATTER .

 

9.0          Term and Termination of AGREEMENT

 

9.1           The term of this AGREEMENT shall commence on the EFFECTIVE DATE
and shall continue until the last of UW PROPRIETARY MATTER expires, unless
sooner terminated in accordance with the provisions set forth in this AGREEMENT.

 

9.2           Upon failure of UW or MICRO VISION to cure a material breach of
this AGREEMENT within thirty (30) days after a written demand for performance,
the notifying PARTY shall have the right at any time to terminate this AGREEMENT
by written notice to the other PARTY.

 

9.3           MICRO VISION shall have a right to terminate this AGREEMENT with
or without cause, upon ninety (90) days prior written notice to UW.

 

6

--------------------------------------------------------------------------------


 

9.4           In the event that no UW PATENTS covering LICENSED SUBJECT MATTER
have been filed within Five (5) years from the EFFECTIVE DATE, or, if filed,
that no UW PATENTS remain pending in or issued from any country’s patent office,
then following Five Years from the EFFECTIVE DATE either PARTY may terminate
this AGREEMENT following ninety (90) days written notice of such intent to
terminate to the other PARTY.

 

9.5           The provisions under which this AGREEMENT may be terminated shall
be in addition to any and all other legal remedies which either PARTY may have
for the enforcement of any and all terms hereof, and do not in any way limit any
other legal remedy such PARTY may have.

 

9.6           Termination of this AGREEMENT shall terminate all rights and
licenses granted to MICRO VISION relating to UW PROPRIETARY MATTER.

 

9.7           Termination by UW or MICRO VISION under the options set forth in
this AGREEMENT shall not relieve MICRO VISION from any financial obligation to
UW accruing prior to or after termination or from performing according to any
and all other provisions of this AGREEMENT expressly agreed to survive
termination.

 

9.8           In the event that there remain no valid, enforceable, and
infringed UW PROPRIETARY MATTER covering LICENSED SUBJECT MATTER, then following
termination MICRO VISION and any sublicensees shall have no further obligation
to pay royalties thereon or to account to UW therefore.

 

10.0        Notices

 

10.1         Any notice or other communication required or permitted to be given
by either PARTY hereto shall be deemed to have been properly given and be
effective upon the date of delivery if delivered in writing to the respective
addresses set forth below, or to such other address as either PARTY shall
designate by written notice given to the other PARTY. If notice or other
communication is given by facsimile transmission, said notice shall be confirmed
by prompt delivery of the hardcopy original.

 

Address and Telephone:

 

7

--------------------------------------------------------------------------------


 

For UW

For MICRO VISION, INC.

 

 

For Confidentiality, Patenting or Licensing Matters:

MICRO VISION, Inc.

The University of Washington

6500 Columbia Center

Office of Technology Transfer

701 Fifth Avenue

Mail Stop JD-50

Seattle, WA  98104-7003

Seattle, WA  98195

 

 

(206) 587-3780

Physical Address:

 

1107 N.E. 45th Street N.E.

Attn:  Mr. David Hunter, Executive Vice President

Suite 200

 

Seattle, WA  98105

w/copy Mr. James Biagi

 

Monahan & Robinson, P.S.

For Technical Matters:

6500 Columbia Center

The Human Interface Technology Laboratory

701 Fifth Avenue

Washington Technology Center

Seattle, WA  98104-7003

Mail Stop FJ-15

(206) 587-5700

Seattle, WA  98195

 

 

11.0        Patent Marketing

 

11.1         MICRO VISION shall mark, and shall require any sublicensee to mark,
any and all material forms of LICENSED SUBJECT MATTER or packaging pertaining
thereto made and sold by MICRO VISION (and/or by its sublicensees) with an
appropriate patent marking identifying the pendency of any U.S. patent
application and/or any issued U.S. or foreign patent forming any part of UW
PROPRIETARY MATTER.

 

12.0        Patent Infringement

 

12.1         Each PARTY shall promptly inform the other PARTY of any alleged
infringement of UW PROPRIETARY MATTER by a third party, and provide any
available evidence thereof.

 

12.2         Subject to Paragraph 12.6 below, during the term of exclusivity of
the license granted hereunder, MICRO VISION shall have the first right to settle
any alleged infringement of UW PROPRIETARY MATTER by securing cessation of the
infringement, instituting suit against the infringer, or entering into a
sublicensing agreement in and to relevant UW PATENTS in UW PROPRIETARY MATTER.
To enjoy said first right, MICRO VISION must initiate bona fide action to settle
any alleged infringement within ninety (90) days of learning of said
infringement. After MICRO VISION has recovered its reasonable attorney’s fees
and other expenses directly related to any action, suit, or settlement for
infringement of UW PROPRIETARY MATTER, UW and MICRO VISION shall divide any
remaining damages, awards, or settlement proceeds in the following manner:

 

UW

 

Forty percent (40%)

MICRO VISION

 

Sixty percent (60%)

 

8

--------------------------------------------------------------------------------


 

provided, however, any payment by an alleged infringer as consideration for the
grant of a sublicense shall be handled according to the royalty provisions for
sublicense set forth in this AGREEMENT.

 

12.3         If MICRO VISION chooses to institute suit against an alleged
infringer during the term of exclusivity as provided in this AGREEMENT, MICRO
VISION may do so in UW’s name (if required by law, otherwise, in MICRO VISION’S
name) but at MICRO VISION’S sole expense, and UW shall, but at MICRO VISION’S
expense for UW’s direct associated expenses, fully and promptly cooperate and
assist MICRO VISION in connection with any such suit. Any and all damages,
awards, or settlement proceeds arising from such a MICRO VISION-initiated action
shall be MICRO VISION’S.

 

12.4         If MICRO VISION fails, within ninety (90) days of learning of an
alleged infringement, to secure cessation of the infringement, institute suit
against the infringer, or provide to UW satisfactory evidence that MICRO VISION
is engaged in bona fide negotiation for the acceptance by infringer of a
sublicense in and to relevant UW PATENTS in UW PROPRIETARY MATTER, UW upon
written notice to MICRO VISION may assume full right and responsibility to
secure cessation of the infringement, institute suit against the infringer, or
secure acceptance of a sublicense from MICRO VISION in and to relevant UW
PATENTS in UW PROPRIETARY MATTER, approval for which sublicense MICRO VISION
shall not unreasonably withhold.

 

12.5         If UW in accordance with the terms and conditions of this AGREEMENT
chooses to institute suit against an alleged infringer, UW may bring such suit
in its own name (or, if required by law, in its and MICRO VISION’s name) and at
its own expense, and MICRO VISION shall, but at UW’s expense for MICRO VISION’S
direct associated expenses, fully and promptly cooperate and assist UW in
connection with any such suit. Any and all damages, awards, or settlement
proceeds arising from such a UW-initiated action shall be UW’s.

 

12.6         Neither MICRO VISION nor UW is obligated under this AGREEMENT to
institute a suit against an alleged infringer of UW PROPRIETARY MATTER.

 

12.7         Prior to making a claim of infringement or commencing any
litigation regarding infringement as provided for in this Article, MICRO VISION
shall obtain prior approval of UW, and such approval of UW shall not be
unreasonably withheld. Prior to settling a claim of infringement or settling any
litigation regarding infringement as provided for in this Article, MICRO VISION
shall obtain prior approval of UW, and such approval of UW shall not be
unreasonably withheld.

 

13.0        Patent Validity

 

13.1         If any claim challenging the validity or enforceability of any of
LICENSED SUBJECT MATTER shall be brought against MICRO VISION, MICRO VISION
shall promptly notify UW. UW, at its option, shall have the right, within thirty
(30) days after notification by MICRO VISION of such action, to intervene and
take over the sole defense of the claim at UW’s expense.

 

9

--------------------------------------------------------------------------------


 

13.2         If MICRO VISION challenges the validity or enforceability of any of
UW PATENTS, MICRO VISION agrees not to suspend any payments due UW until such
time as that UW PATENT is determined to be invalid or unenforceable by final
judgment of a court of competent jurisdiction from which no appeal can be or is
taken.

 

14.0        Use of Names

 

14.1         UW and MICRO VISION each agree that they will not use the name,
trademark, or other identifier of the other for any advertising, promotion,
publicity or commercially related purposes except;

 

a)                                      with advance written approval of the
other PARTY;

 

b)                                     to the extent required by UW Boards, UW
Committees, UW policies and procedures or by law, UW may indicate that this
AGREEMENT exists, may disclose the terms of the AGREEMENT and may use the names
The University of Washington, or MICRO VISION solely to describe the
relationship between the UW and MICRO VISION established by this AGREEMENT; or

 

c)                                      to the extent required by law and in a
form previously approved in writing by the UW, MICRO VISION may indicate in any
investment offering (public or private), including but not limited to
sub-licensing, co-development, etc. circulated by MICRO VISION that this
AGREEMENT exists, may disclose the terms of this AGREEMENT, and may use the
names the University of Washington solely to describe the relationship between
the UW and MICRO VISION established by this AGREEMENT.

 

14.2         UW and MICRO VISION each agree that they will not use the name,
trademark, or other identifier of the other for any advertising, promotion, or
other commercially related purpose except as provided for above or except upon
advance written notice and approval to the other PARTY.

 

15.0        Representations and Warranties

 

15.1         UW represents and warrants that it has the right to grant the
license in and to UW PATENTS and disclose the TECHNICAL INFORMATION set forth in
this AGREEMENT.

 

15.2         UW represents that Ms. Margaret Wagner Dahl is authorized to sign
this AGREEMENT on behalf of UW.

 

15.3         MICRO VISION represents that Mr. David Hunter and Mr. Caisey
Harlingten are authorized to sign THIS AGREEMENT on behalf of MICRO VISION.

 

15.4         Nothing in this AGREEMENT shall be construed as

 

10

--------------------------------------------------------------------------------


 

a)                                       A representation or warranty by UW as
to the patentability, validity, scope, or usefulness of any of UW’s PROPRIETARY
MATTER; or

 

b)                                     A representation or warranty by UW that
anything made, used, sold, or otherwise disposed of under any license granted in
this AGREEMENT is or will be free from infringement of patents or other
proprietary rights of third parties;

 

c)                                      an obligation to bring or prosecute
actions or suits against third parties for infringement.

 

15.5         MICRO VISION represents that it is a company formed to further
develop the HALO Display into a commercially viable product, and that it is and
will take good faith efforts towards that end. MICRO VISION understands UW’s
concerns regarding the competitive atmosphere for products having applications
similar to those of the HALO Display, and agrees with UW’s concerns regarding
the potential for a licensee to “buy out” the rights of a licensor in order to
keep a product OFF the market to thereby benefit anothers’ product. To this end,
MICRO VISION specifically represents and warrants that at no time will it take
actions intended to defeat, delay, suspend, or otherwise prevent the HALO
Display from attaining commercial viability as soon as reasonably possible.

 

15.6         Except as expressly set forth in this AGREEMENT, UW MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR THAT THE USE OF ANY UW PROPRIETARY MATTER
OR ANY LICENSED SUBJECT MATTER WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK, OR OTHER RIGHTS. UW MAKES NO REPRESENTATIONS AS TO THE USEFULNESS OF
UW INVENTION(S): IF MICRO VISION CHOOSES TO EXPLOIT IT IN ANY MANNER WHATSOEVER,
MICRO VISION DOES SO AT ITS OWN RISK.

 

16.0        Indemnification

 

16.1         The PARTIES mutually agree to indemnify, hold harmless and defend
the other’s officers, inventors, employees, students, and agents, against any
and all claims, suits, losses, damages, costs, fees and expenses resulting from
or arising out of exercise of this AGREEMENT including, but not limited to, any
damages, losses or liabilities whatsoever with respect to death or injury to any
person and damage to any property arising from the possession, use, or operation
o£ LICENSED SUBJECT MATTER by MICRO VISION or its sub-licensees or any
customers, users, or others affected by LICENSED SUBJECT MATTER in any manner
whatsoever. This indemnification clause shall survive the termination of this
AGREEMENT.

 

17.0        Applicable Laws

 

17.1         MICRO VISION agrees to abide by all applicable federal, state, and
local laws and regulations pertaining to the management and commercial
deployment of LICENSED SUBJECT MATTER under this AGREEMENT.

 

11

--------------------------------------------------------------------------------


 

17.2         MICRO VISION understands that UW is subject to United States laws
and federal regulations, including the export of technical data, computer
software, laboratory prototypes and other commodities (including the Arms Export
Control Act, as amended, and the Export Administration Act of 1979), and that
UW’s obligations hereunder are contingent upon compliance with applicable United
States laws and regulations, including those for export control. The transfer of
certain TECHNICAL INFORMATION and LICENSED SUBJECT MATTER may require a license
from a cognizant agency of the United States Government and/or written
assurances by MICRO VISION that MICRO VISION shall not transfer data or
commodities to certain foreign countries without prior approval of an
appropriate agency of the United States Government. UW neither represents that
an export license shall not be required, nor that, if required, it shall be
issued.

 

17.3         The rights and obligations of the PARTIES under this AGREEMENT
shall be governed by and construed in accordance with the laws of the State of
Washington, and, at the option of UW, venue of the legal or equitable action
shall lie in King County, the State of Washington. MICRO VISION hereby accepts
the venue and jurisdiction of the Federal District Court of Western Washington
or King County Superior Court located in Seattle, Washington, at UW’s option.

 

18.0        Resolution of Disputes

 

18.1         MICRO VISION and UW agree that, in the event of a dispute between
them arising from, concerning, or in any way related to this AGREEMENT, the
PARTIES shall undertake good faith efforts to resolve the matter amicably
between themselves.

 

18.2         In the event an action is commenced to enforce a PARTY’S rights
under this AGREEMENT, the prevailing PARTY in such action shall be entitled to
recover its reasonable costs and attorney’s fees.

 

19.0        General

 

19.1         If any provision of this AGREEMENT shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be in any way affected or impaired thereby.

 

19.2         No provision of this AGREEMENT shall be deemed to have been waived
by any act of or acquiescence on the part of either PARTY. A waiver may only
occur in writing signed by an authorized representative of the PARTY waiving the
particular provision involved. No waiver of any provision of this AGREEMENT
shall constitute waiver of any other provision or of the same provision on any
other occasion.

 

19.3         No amendment or modification hereof shall be valid or binding upon
the parties unless it is made in writing, cites this AGREEMENT, and signed by
duly authorized representatives of UW and MICRO VISION.

 

12

--------------------------------------------------------------------------------


 

19.4         This AGREEMENT constitutes the entire agreement between the PARTIES
and, supersedes all previous representations, understandings, or agreements,
oral or written, between the PARTIES with respect to the subject matter hereof.
The headings in this AGREEMENT are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
AGREEMENT.

 

19.5         The PARTIES agree that the relationship between the PARTIES
established by this AGREEMENT does not constitute a partnership, joint venture,
agency, or a contract of employment between them.

 

19.6         Neither PARTY may transfer or assign its rights or obligation under
this AGREEMENT, except as provided herein or with the written consent of the
other PARTY. This AGREEMENT shall inure to the benefit of and be binding upon
each of the PARTIES hereto and their respective permitted successors and
assigns.

 

IN WITNESS WHEREOF, UW and MICRO VISION have executed this AGREEMENT, in
duplicate originals but collectively evidencing only a single contract, by their
respective duly authorized officers, on the dates hereinafter written.

 

For MICRO VISION, INC.

The University of Washington

 

 

By:

/s/ David Hunter

 

By:

/s/ Margaret Wagner Dahl

 

Name:

David Hunter

 

Name:

Margaret Wagner Dahl

 

Title:

Executive Vice President

Title:

Acting Director, Office of
Technology Transfer 

 

 

 

 

Date:

 

 

Date:

3/3/94

 

 

 

By:

/s/ Caisey Harlington

 

 

 

 

Name:

Caisey Harlingten

 

 

 

 

Title:

Executive Vice President and
Secretary, Treasurer

 

 

 

 

 

 

Date:

 

 

 

 

 

 

13

--------------------------------------------------------------------------------